Broyles, J.
The petition as amended, setting up a mere parol promise by the defendant, who was a stockholder of a corporation, to answer for the debts of the corporation, as an inducement to the sale of all of the stock in the corporation (the defendant’s stock as well as that of the other shareholders), failed to show a cause of action, and was properly dismissed upon demurrer. Under the facts as disclosed by the record, the plaintiff’s cause of action, if he has one, can be asserted only in equity, and the city court of Floyd county has no jurisdiction of such a case. • Judgment affirmed.